Citation Nr: 0309328	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  98-09 652	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection, for 
acromioclavicular joint separation and strain, right 
shoulder.  

2.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for right 
knee strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1996.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
that, inter alia, granted service connection and assigned 
noncompensable (zero percent) evaluations for AC joint 
separation and strain, right shoulder and a right knee 
strain.  The veteran filed a notice of disagreement with the 
assigned ratings in January 1998.  (Hence, the Board has 
characterized the issues in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).  The RO issued a 
statement of the case in April 1998.  The veteran filed a 
substantive appeal in June 1998.  

In March 2000, the Board remanded the claims to the RO.  In 
December 2000 and October 2001, the RO issued supplemental 
statements of the case reflecting the continued the denial of 
the veteran's claims.  

In August 2002, the Board determined that further evidentiary 
development was warranted, and undertook such development 
pursuant to 38 C.F.R. § 19.9 (2002).  In December 2002, the 
Board notified the veteran of the additional development 
accomplished.  

REMAND

The RO last reviewed the issues on appeal in October 2001, at 
which time a supplemental statement of the case was issued.  
Since then, additional development, consisting August 2002 
report of VA examination.  

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 384 (1995)), the matter on appeal must be 
returned to the RO for consideration of the claim in light of 
all additional evidence added to the record since the October 
2001 SSOC.  

Additionally, the Board points out that, in a March 2003 
letter, the Board notified the veteran of the type of 
evidence needed to substantiate his claim, as well as the 
enhanced notice and duty to assist provisions required by 
sections 3 and 4 of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. §§ 5102, 5103, and 5103A (West 2002), and 
implemented by 38 C.F.R. § 3.159 (2002)).  However, the 
record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions, to include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Hence, 
prior to further development and readjudication of the claim, 
the RO should ensure that the notification, as well as the 
development, provisions of the VCAA are met

The Board regrets that a second remand of this matter will 
further delay a final decision in this case, but finds that 
such action is necessary to ensure that the veteran is 
afforded full due process of law. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
claims for higher initial evaluations for 
service-connected right shoulder and right 
knee disabilities, and specific notice as 
to the type of evidence necessary to 
substantiate that claim.  Also, to ensure 
that the duty to notify the veteran what 
evidence will be obtained by whom is met, 
the RO's letter should include a request 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain 
outstanding pertinent medical treatment 
records, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
any outstanding evidence of treatment for 
hearing loss, and ensure that all 
pertinent records of VA or private 
treatment have been procured for review.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims regarding 
the propriety of the ratings assigned for 
the veteran's service-connected right 
shoulder and right knee disabilities in 
light of all pertinent evidence and legal 
authority. 

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



